Citation Nr: 1524729	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to a higher initial rating for folliculitis as secondary to Methicillin-resistant Staphylococcus aureus, currently rated as noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The March 2009 rating denied entitlement to service connection for hypertension and bilateral peripheral neuropathy of the upper extremities.  The September 2011 rating decision granted entitlement to service for folliculitis and assigned a noncompensable rating for the disability.  The Veteran perfected an appeal of both decisions.

The Veteran appeared at a hearing before the undersigned in March 2015.  A transcript of the hearing is of record.

The issues of entitlement to service connection for sleep apnea, bilateral peripheral neuropathy of the lower extremities, as secondary to diabetes mellitus, type II; and fecal incontinence and colitis, as secondary to the residuals of prostate cancer; as well as entitlement to an increased rating for the residuals of prostate cancer, have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  The Veteran will be advised of any further actions he needs to take.

REMAND

In contrast, a March 2009 VA examiner determined that the Veteran's peripheral neuropathy is not likely due to diabetes because the Veteran complained of numbness in hands prior to being diagnosed with diabetes.  However, the record indicates the Veteran's diabetes may have onset prior to the date relied upon in the March 2009 examiner's opinion.  Thus, the March 2015 opinion by the Veteran's primary care provider is more probative regarding the issue of service connection for bilateral peripheral neuropathy of the upper extremities.

In March 2015, the RO requested a VA peripheral nerve examination.  It does not appear that the examination has been conducted.  The report of the examination is not currently in the claims file.

In a March 2015 opinion, the Veteran's VA primary care provider wrote that the Veteran's peripheral neuropathy was caused by his service-connected diabetes.  The physician did not provide reasons for the opinion.

As noted previously noted, the record indicates the Veteran's service-connected diabetes may have onset earlier than the date relied upon by the March 2009 VA examiner, who determined the Veteran's currently diagnosed hypertension was not a result of his service-connected diabetes because it was diagnosed prior to the diabetes diagnosis.  The March 2009 examiner also failed to provide an adequate rationale regarding the possibility that the Veteran's service-connected diabetes may have aggravated his currently diagnosed hypertension.  

A VA examination is inadequate if it does not consider the full history of a claimant's disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Additionally, a medical examiner must provide a "reasoned medical explanation connecting" his observations and his conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

VA treatment records note the Veteran began experiencing elevated glucose levels as far back as 1993 and began taking an oral hypoglycemic agent in 2002.  However, the record does not contain any contemporaneous treatment records from this period.  Furthermore, the Veteran testified his primary care provider at the VA Outpatient Clinic in Pueblo, Colorado, E.Q., M.D., informed him his hypertension was a result of his diabetes, but the treatment records do not contain any notations to that effect.  As it appears the March 2009 examination report is inadequate, the duty to assist requires a new examination.  

Additionally, the Veteran contends additional diagnostic codes relating to scars, including disfigurement of the head, face, and neck should be considered in rating folliculitis.  A July 2011 VA examination report prepared after an examination for skin diseases (other than scars) contains some evidence of disfigurement, but does not provide enough detail to adequately rate folliculitis under alternate diagnostic codes as provided by 38 C.F.R. § 4.118.  "In evaluating disability claims, the Board is obliged to reject insufficiently detailed medical reports." Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, additional development is necessary regarding the appeal of the initial rating for folliculitis.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining any relevant outstanding private medical records dating back to 1993.

2.  Ask the VA primary care physician who provided the March 2015 opinion to provide reasons for the opinion that the Veteran's current peripheral neuropathy is the result of diabetes mellitus and to clarify whether the claimed hypertension is due to or aggravated by diabetes mellitus.

3.  Associate the examination report created in response to the March 2015 examination report with the claims file.

4.  Obtain an examination and opinion as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or aggravated by, his service-connected diabetes mellitus, type II; or is otherwise related to a disease or injury in service.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of hypertension prior to aggravation.  

The examiner should provide reasons for the opinions.

The examiner should note that the claims file was reviewed.    If the examiner is unable to provide the requested opinion without resort to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.  

3.  Schedule the Veteran for a VA scar examination in conjunction with the initial rating of folliculitis.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


